            Case 1:18-cv-00326-CRC Document 34 Filed 04/30/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
CITIZENS UNITED,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )        Civil Action No. 18-0326 (CRC)
                                                 )
U.S. DEPARTMENT OF STATE,                        )
                                                 )
                Defendant.                       )
                                                 )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s March 1, 2021, Minute Order, the parties—Plaintiff Citizens

United and Defendant U.S. Department of State (“Department”)—submit this joint status report.

Given the Department’s migration of this case to a new review platform in order to complete the

proposed narrowing, the Department is able to resume processing of unclassified records that are

potentially responsive to Plaintiff’s Freedom of Information Act (“FOIA”) request.

       After applying the parameters upon which the parties agreed to narrow Plaintiff’s FOIA

request, the Department, on April 28, 2021, made its first production of responsive unclassified

records since migration of the case to the new review platform.           The Department has

approximately 2,000 pages left to process on the unclassified network.         The Department

proposes to make productions of responsive, unclassified records every six weeks.          Given

government-wide staffing constraints, which have created serious difficulties in obtaining

necessary clearances from components within the Department and across the Executive Branch,

as well as the significantly-reduced number of reviewers across the Department, while the

Department will endeavor to process as many records as possible for each production, the

Department is unable to commit to a processing rate for these records.
         Case 1:18-cv-00326-CRC Document 34 Filed 04/30/21 Page 2 of 3




       As previously reported, the Department announced on December 21, 2020, that the

National Capital Region was officially regressing to Phase One, which requires that offices

maximize telework.      The Department’s National Capital Region remains in Phase One.

Although the Department continues to assess the impact the regression to Phase One may have

on its onsite FOIA litigation staffing, the Department anticipates that this reversion to

maximizing telework will further constrain the Department’s ability to process its FOIA

litigation cases, including obtaining clearances from internal Department and external Executive

Branch components and gaining access to classified networks. Accordingly, there has been no

change to the Department’s ability to process any classified records in this case.

       The parties propose to file another joint status report by July 1, 2021, updating the Court

on the progress of the Department’s processing of unclassified records and status regarding the

Department’s inability to process classified records due to the ongoing pandemic.



                                         *       *       *




                                                 2
         Case 1:18-cv-00326-CRC Document 34 Filed 04/30/21 Page 3 of 3




Dated: April 30, 2021               Respectfully submitted,

                                    CHANNING D. PHILLIPS, D.C. Bar #415793
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division

                              By:   /s/ Robert A. Caplen
                                    ROBERT A. CAPLEN, D.C. Bar #501480
                                    Assistant United States Attorney
                                    555 4th Street, NW
                                    Washington, DC 20530
                                    (202) 252-2536
                                    robert.caplen@usdoj.gov

                                    Counsel for Defendant



                                    /s/ Jeremiah L. Morgan
                                    JEREMIAH L. MORGAN, ESQ.
                                    DC Bar #1012943
                                    WILLIAM J. OLSON, P.C.
                                    370 Maple Avenue West
                                    Suite 4
                                    Vienna, VA 22180
                                    (703) 356-5070
                                    jmorgan@lawandfreedom.com

                                    Counsel for Plaintiff




                                       3
